EXHIBIT 10.25
FORM OF
CHANGE-OF-CONTROL
EMPLOYMENT SECURITY AGREEMENT
     AGREEMENT, by and between Monsanto Company, a Delaware corporation (the
“Company”), and ______ (the “Executive”), dated as of the ______ day of ______,
20___ (this “Agreement”).
     The Board of Directors of the Company (the “Board”), has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control. The Board believes it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control and to encourage the Executive’s full attention and dedication
to the Company currently and in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control that ensure that the compensation and
benefits expectations of the Executive will be satisfied and that are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives, the Board has caused the Company to enter into this Agreement.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Effect of Agreement. (a) Unless and until there occurs, during the Term
of this Agreement, either a Change of Control or a termination of the
Executive’s employment in anticipation of a Change of Control as contemplated by
Section 3(d), (1) Sections 2, 3 and 4 of this Agreement shall have no effect and
shall not give rise to any rights of the Executive, (2) the Executive’s
employment shall be “at will,” except as may be otherwise provided in any
Employment Agreement, and (3) upon any termination of the Executive’s
employment, the Executive shall have no further rights under this Agreement.
This Agreement, upon its execution, supersedes the Prior Change-of-Control
Employment Security Agreement, as amended.
     (b) From and after the first date during the Term of this Agreement on
which a Change of Control occurs, this Agreement shall supersede any Employment
Agreements, but shall have no effect on any Other Agreement or Other Plan,
except as specifically provided in Section 5; provided, that any confidentiality
and non-competition provisions in any employment agreement shall continue in
full force and effect.
     2. Terms of Employment. This Section 2 sets forth the terms and conditions
on which the Company agrees to employ the Executive during the period (the
“Protected Period”) beginning on the first day during the Term of this Agreement
on which a Change of Control occurs and ending on the second anniversary of that
date, or such earlier date as the Executive’s employment terminates as
contemplated by Section 3.
     (a) Position and Duties. (1) During the Protected Period, (A) the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned to the Executive at any time during the 120-day period
immediately preceding the date of the Change of Control, (B) the Executive’s
services shall be performed at the office where the Executive was employed
immediately preceding the date of the Change of Control or any office or
location less than 35 miles from such office, unless the Executive is on
international assignment on the date of the Change of Control and is relocated
as a result of the Executive’s being repatriated pursuant to the terms of the

 



--------------------------------------------------------------------------------



 



Executive’s international assignment agreement as in effect before the date of
the Change of Control, and (C) the Executive shall not be required to travel on
Company business to a substantially greater extent than required immediately
before the Change of Control.
     (2) During the Protected Period, the Executive agrees to devote reasonable
attention and time during normal business hours (except when on authorized
vacation, holidays or sick leave) to the business and affairs of the Company,
and, to the extent necessary to discharge the responsibilities assigned to the
Executive hereunder, to use the Executive’s reasonable best efforts to perform
faithfully and efficiently such responsibilities; provided, that the Executive
may (A) serve on corporate, civic or charitable boards and committees,
(B) deliver lectures, fulfill speaking engagements and teach at educational
institutions, and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement; and provided, further, that to the extent that any such activities
have been conducted by the Executive before the date of the Change of Control,
the continued conduct of such activities or other activities similar in nature
and scope thereto after the date of the Change of Control shall not be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.
     (b) Compensation. (1) Base Salary. During the Protected Period, the
Executive shall receive a base salary (the “Base Salary”), the annual amount of
which (the “Annual Base Salary Amount”) shall be at least equal to 12 times the
highest monthly base salary paid or payable, including any base salary that has
been earned but deferred, to the Executive by the Company and the Affiliated
Companies for the 12-month period immediately preceding the date of the Change
of Control. The Base Salary shall be paid at such intervals as the Company pays
executive salaries generally. During the Protected Period, the Annual Base
Salary Amount shall be reviewed for possible increase at least annually,
beginning no more than 12 months after the last such annual review prior to the
date of the Change of Control. Any increase in the Annual Base Salary Amount
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary Amount shall not be reduced after any
such increase and the term “Annual Base Salary Amount” shall refer to Annual
Base Salary Amount as so increased.
     (2) Bonuses. In addition to the Base Salary, the Executive shall be awarded
the following bonuses and incentive compensation. For each fiscal year ending
during the Protected Period, the Executive shall be awarded an annual bonus in
cash (the “Annual Bonus”) at least equal to the Average Pre-Change-of-Control
Annual Bonus, which, subject to any election by the Executive to defer all or a
portion of the Annual Bonus under any available deferred compensation plan,
shall be paid no later than two and one-half months after the end of the fiscal
year next following the fiscal year for which the Annual Bonus is awarded. In
addition, during the Protected Period, the Executive shall be entitled to
participate in all long-term, stock-based and other incentive plans, practices,
policies and programs generally applicable to peer executives of the Company and
the Affiliated Companies, but in no event shall such plans, practices, policies
and programs provide the Executive with incentive opportunities less favorable,
in the aggregate, than the most favorable of those provided by the Company and
the Affiliated Companies to the Executive under such plans, practices, policies
and programs as in effect at any time during the 120-day period immediately
preceding the date of the Change of Control, or, if more favorable to the
Executive, those generally provided at any time after the date of the Change of
Control to peer executives of the Company and the Affiliated Companies.
     (3) Savings and Retirement Plans. During the Protected Period, the
Executive shall be entitled to participate in all savings and retirement plans,
practices, policies and programs generally applicable to peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with savings
opportunities and retirement

-2-



--------------------------------------------------------------------------------



 



benefit opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Company and the Affiliated Companies to
the Executive under such plans, practices, policies and programs as in effect at
any time during the 120-day period immediately preceding the date of the Change
of Control, or, if more favorable to the Executive, those generally provided at
any time after the date of the Change of Control to peer executives of the
Company and the Affiliated Companies. Without limiting the generality of the
foregoing, the Company and the Affiliated Companies shall continue to honor any
Individual SERP.
     (4) Welfare Benefit Plans. During the Protected Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and the Affiliated
Companies (including without limitation medical, prescription drug, dental,
vision, disability, life insurance, accidental death and dismemberment, and
travel accident insurance plans and programs) to the extent generally applicable
to peer executives of the Company and the Affiliated Companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
benefits that are less favorable, in the aggregate, than the most favorable of
such plans, practices, policies and programs in effect for the Executive at any
time during the 120-day period immediately preceding the date of the Change of
Control, or, if more favorable to the Executive, those generally provided at any
time after the date of the Change of Control to peer executives of the Company
and the Affiliated Companies.
     (5) Expenses. During the Protected Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the date
of the Change of Control, or, if more favorable to the Executive, as in effect
generally at any time after the date of the Change of Control with respect to
peer executives of the Company and the Affiliated Companies.
     (6) Vacation. During the Protected Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the date
of the Change of Control, or, if more favorable to the Executive, as in effect
generally at any time after the date of the Change of Control with respect to
peer executives of the Company and the Affiliated Companies.
     3. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically if the Executive dies during the
Protected Period. If the Company determines in good faith that the Disability of
the Executive has occurred during the Protected Period, it may give to the
Executive written notice in accordance with Section 10(b) of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive, provided that the Executive shall not have returned to
full-time performance of the Executive’s duties before such day.
     (b) By the Company. The Company may terminate the Executive’s employment
during the Protected Period for Cause or without Cause. The termination of the
Executive’s employment shall not be deemed to be for Cause, unless and until
(1) the Executive has been given the opportunity, on reasonable advance notice,
to be heard before the Board, together with counsel to the Executive, and
(2) there shall have been delivered to the Executive a copy of a resolution
thereafter duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board (excluding the Executive, if the Executive
is a member of the Board), finding that, in the good faith opinion of the

-3-



--------------------------------------------------------------------------------



 



Board, the Executive is guilty of conduct constituting Cause, and specifying the
particulars thereof in detail.
     (c) By the Executive. The Executive may terminate employment during the
Protected Period for Good Reason or without Good Reason. The termination of the
Executive’s employment by the Executive shall not be deemed to be for “Good
Reason” unless (1) the Executive gives notice to the Company of the existence of
the event or condition constituting “Good Reason” within 90 days after such
event or condition initially occurs or exists, (2) the Company fails to cure
such event or condition within 30 days after receiving such notice, and (3) the
Executive’s “separation from service” within the meaning of Section 409A of the
Code occurs not later than the last day of the Protected Period and, in all
events, not later than two years after such event or condition initially occurs
or exists.
     (d) Termination in Anticipation of a Change of Control. Anything in this
Agreement to the contrary notwithstanding, if (1) a Change of Control occurs,
(2) the Executive’s employment with the Company is terminated by the Company
before the Change of Control occurs in a manner and under circumstances that
would be considered a termination by the Company without Cause if it had
occurred during the Protected Period, and (3) it is reasonably demonstrated by
the Executive that such termination of employment was at the request of a third
party that had taken steps reasonably calculated to effect the Change of Control
or otherwise arose in connection with or in anticipation of the Change of
Control, then such termination shall be treated for all purposes of this
Agreement as a termination by the Company without Cause during the Protected
Period.
     (e) Notice, Date and Effect of Termination. Any termination of the
Executive’s employment by the Company pursuant to Section 3(b) or the Executive
pursuant to Section 3(c) shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 10(b), after satisfaction of
the procedural requirements of Section 3(b) or 3(c) to the extent applicable.
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder, or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing their respective rights
hereunder. If the Executive’s employment is terminated by the Company for Cause
or by the Executive for Good Reason or without Good Reason, the termination
shall be effective as of the date of receipt of the Notice of Termination or any
later date specified in the Notice of Termination (but not later than 30 days
after the giving of such notice), as the case may be. If the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
termination shall be effective as of the date on which the Company notifies the
Executive of such termination. The Company and the Executive shall take all
steps necessary (including with regard to any post-termination services by the
Executive) to ensure that any termination described in this Section 3(e)
constitutes a “separation from service” within the meaning of Section 409A of
the Code, and the date on which such separation from service takes place shall
be the “Date of Termination.”
     4. Obligations of the Company upon Termination. (a) Other than for Cause,
Death or Disability; Good Reason. If, during the Protected Period, the Company
terminates the Executive’s employment other than for Cause or Disability or the
Executive terminates employment for Good Reason, and the Executive executes and
delivers to the Company a release substantially in the form attached hereto as
Exhibit A (a “Release”) not later than the Release Deadline, the Company shall
make the payments and provide the benefits described below.

-4-



--------------------------------------------------------------------------------



 



     (1) The Company shall pay to the Executive, in a lump sum in cash within
30 days after the Date of Termination, or if later, within 5 days after the
Executive executes the Release, the aggregate of the following amounts:
     (A) the sum of the following amounts, to the extent not previously paid to
the Executive (the “Accrued Obligations”): (i) the Base Salary through the Date
of Termination; (ii) a pro rata portion of the Annual Bonus for the year in
which the Date of Termination occurs, computed as the product of (x) the Average
Pre-Change-of-Control Annual Bonus, and (y) a fraction, the numerator of which
is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 (provided, that if the
Executive has elected to defer all or any portion of such Annual Bonus under any
nonqualified deferred compensation plan offered by the Company or an Affiliated
Company, then that portion of the pro rated Annual Bonus shall be deferred and
paid in accordance with the terms of such plan, and the remaining portion shall
be paid as provided herein); and (iii) any accrued pay in lieu of unused
vacation; and
     (B) the product of (i) [three/two] and (ii) the sum of (x) the Annual Base
Salary Amount, (y) the Average Pre-Change-of-Control Annual Bonus, and (z) the
amount of the employer matching contributions made or credited to the
Executive’s accounts in the Savings Plans for the most recent plan year that
ended before the date of the Change of Control or, if higher, for the most
recent plan year that ended after the date of the Change of Control (in either
case annualized to the extent such plan year consisted of less than 12 months
and/or the Executive was not eligible to participate in such Savings Plan for
the full plan year).
     (2) All benefits accrued through the Date of Termination by the Executive
under the Retirement Plan, the SERP and any Individual SERP that are not vested
as of the Date of Termination shall be vested in full and paid in accordance
with the terms of the applicable plan; provided, that to the extent such
benefits may not be provided under the Retirement Plan, they shall instead be
provided under the SERP. The Company shall also pay to the Executive, in a lump
sum in cash within 30 days after the Date of Termination, or if later, within
5 days after the Executive executes the Release, an amount equal to the excess
of (i) the aggregate benefit under the Retirement Plan, the SERP and any
Individual SERP that the Executive would have accrued (whether or not vested) if
the Executive’s employment had continued for the Severance Period, based on the
assumption that the Executive’s compensation during the Severance Period was
that required by Sections 2(b)(1) and 2(b)(2), over (ii) the actual vested
benefit, if any, of the Executive under the Retirement Plan, the SERP and any
Individual SERP (including any benefits that vest pursuant to the preceding
sentence), in each case, determined as a single lump sum benefit amount as of
the Date of Termination, on an actuarial present value basis, using actuarial
assumptions no less favorable to the Executive than the most favorable of those
in effect for purposes of computing benefit entitlements under the Retirement
Plan and the SERP at any time from the day before the date of the Change of
Control.
     (3) For the Severance Period, the Company shall continue Specified Welfare
Benefits to the Executive and/or the Executive’s family; provided, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical, dental, prescription drug and vision benefits under another
employer-provided plan during the Severance Period, the comparable Specified
Welfare Benefits shall be secondary to those provided under such other plan
while the Executive is so eligible; and provided, further, that the medical,
dental, prescription drug and vision benefits provided during the Severance
Period shall be provided in such a manner that such benefits (and the costs and
premiums thereof) are excluded from the Executive’s income for federal income
tax purposes.
     (4) For purposes of determining the Executive’s eligibility for Retiree
Welfare Benefits, the Executive shall be considered to have remained employed
until the end of the Severance Period and to have retired on the last day of
such period, and, if the Executive has reached age 50 as of

-5-



--------------------------------------------------------------------------------



 



the Date of Termination, then the Executive shall be entitled to receive,
beginning at the end of the Severance Period, retiree medical benefits at least
as favorable as those to which the Executive would have been entitled if the
Executive had retired with eligibility for the Retiree Welfare Benefits in
effect as of the date of the Change of Control.
     (5) The Company shall provide the Executive with outplacement services, in
accordance with its normal practice for its most senior executives, as in effect
before the date of the Change of Control, from the outplacement firm or firms
with which the Company has contracted as of the Date of Termination or
thereafter; provided, that to the extent such outplacement services begin before
the Executive executes the Release, they shall end as of the Release Deadline if
the Executive fails to execute and deliver the Release to the Company by the
Release Deadline; and provided, further, that in any event such outplacement
services shall not be provided beyond the end of the second calendar year after
the calendar year in which the Date of Termination occurs.
     (6) To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any Other Benefits.
     (b) Death. If the Executive’s employment is terminated because of the
Executive’s death during the Protected Period, the Company shall pay the Accrued
Obligations to the Executive’s estate or beneficiaries, as applicable, in a lump
sum in cash within 30 days of the Date of Termination (provided, that, as
described in Section 4(a)(1)(A), any portion of the Annual Bonus for the year in
which the Date of Termination occurs that the Executive has elected to defer
under any nonqualified deferred compensation plan offered by the Company or an
Affiliated Company shall be deferred and paid in accordance with the terms of
such plan, unless cancellation of such election is permitted by Section 409A of
the Code), shall timely pay or deliver any of the Other Benefits, and shall have
no other severance obligations under this Agreement. For purposes of this
Section 4(b), the term “Other Benefits” shall include without limitation, and
the Executive’s estate and/or beneficiaries shall be entitled to receive,
benefits at least equal to the most favorable benefits provided by the Company
and the Affiliated Companies to the estates and beneficiaries of peer executives
of the Company and the Affiliated Companies under such plans, programs,
practices and policies relating to death benefits, if any, as in effect with
respect to other peer executives and their beneficiaries at any time during the
120-day period immediately preceding the date of the Change of Control, or, if
more favorable to the Executive’s estate and/or the Executive’s beneficiaries,
as in effect at any time after the date of the Change of Control generally with
respect to peer executives of the Company and the Affiliated Companies and their
beneficiaries.
     (c) Disability. If the Executive’s employment is terminated because of the
Executive’s Disability during the Protected Period, the Company shall pay the
Accrued Obligations to the Executive in a lump sum in cash within 30 days of the
Date of Termination (provided, that, as described in Section 4(a)(1)(A), any
portion of the Annual Bonus for the year in which the Date of Termination occurs
that the Executive has elected to defer under any nonqualified deferred
compensation plan offered by the Company or an Affiliated Company shall be
deferred and paid in accordance with the terms of such plan, unless cancellation
of such election is permitted by Section 409A of the Code), shall timely pay or
deliver any Other Benefits, and shall have no other severance obligations under
this Agreement. For purposes of this Section 4(c), the term “Other Benefits”
shall include, without limitation, and the Executive shall be entitled to
receive, disability and other benefits at least equal to the most favorable of
those generally provided by the Company and the Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to peer executives and their families at any time during the
120-day period immediately preceding the date of the Change of Control, or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time after the date of the Change of Control generally with respect to peer
executives of the Company and the Affiliated Companies and their families.
     (d) Cause; Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Protected Period, the Company shall provide to
the Executive the Base Salary through the Date of Termination and any Other
Benefits, in each case, to the extent theretofore unpaid, and shall have no
other severance obligations under this Agreement. If the Executive voluntarily
terminates employment during the Protected Period, other than for Good Reason,
the Company shall pay the Accrued Obligations to the Executive in a lump sum in
cash within 30 days of the Date of

-6-



--------------------------------------------------------------------------------



 



Termination (provided, that, as described in Section 4(a)(1)(A), any portion of
the Annual Bonus for the year in which the Date of Termination occurs that the
Executive has elected to defer under any nonqualified deferred compensation plan
offered by the Company or an Affiliated Company shall be deferred and paid in
accordance with the terms of such plan), shall timely pay or deliver any Other
Benefits, and shall have no other severance obligations under this Agreement.
     5. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any Other Plan for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any Other Agreement. Amounts
that are vested benefits or that the Executive is otherwise entitled to receive
under any Other Plan or any Other Agreement shall be payable in accordance with
such Other Plan or Other Agreement, except as explicitly modified by this
Agreement. Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 4(a), the Executive shall not be treated as having
any additional years of service or age for purposes of any Other Plan or Other
Agreement by virtue of receiving such payments and benefits, unless such Other
Plan or Other Agreement specifically so provides.
     6. Full Settlement; Legal Fees. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company or any Affiliated
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and, except as specifically provided in
Section 4(a)(2), such amounts shall not be reduced, regardless of whether the
Executive obtains other employment. The Company agrees to pay as incurred,
within 10 days following the Company’s receipt of an invoice from the Executive,
to the full extent permitted by law, all legal fees and expenses that the
Executive may reasonably incur, at any time from the date of this Agreement
through the Executive’s remaining lifetime or, if longer, through the 20th
anniversary of the date of the Change of Control, as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (whether such contest is
between the Company and the Executive or between either of them and any third
party, and including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement), plus, in each case, interest
on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, that the Executive shall have
submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred; and provided, further, that the Company shall not be
required to pay any fees or expenses charged by any accounting or consulting
firm to perform calculations or make determinations required to be carried out
by the Accounting Firm pursuant to Section 7. The amount of such legal fees and
expenses that the Company is obligated to pay in any given calendar year shall
not affect the legal fees and expenses that the Company is obligated to pay in
any other calendar year, and the Executive’s right to have the Company pay such
legal fees and expenses may not be liquidated or exchanged for any other
benefit.
     7. Certain Additional Payments by the Company. (a) If any Payment is
subject to the Excise Tax, then the Company shall pay the Executive a Gross-Up
Payment (regardless of whether the Executive’s employment has terminated).
Notwithstanding the foregoing, if the Parachute Value of all Payments does not
exceed 110% of the Safe Harbor Amount, then the Company shall not pay the
Executive a Gross-Up Payment, and the Payments due under this Agreement shall be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount; provided, that if even after all Payments due hereunder
are reduced to zero, the Parachute Value of all Payments would still exceed the
Safe Harbor Amount, then the Gross-Up Payment shall be made and no reduction of
any Payments shall be made. The reduction of the Payments due hereunder, if
applicable, shall be made by reducing the Payments in the following order: (1)
any Payments under Section 4(a)(1)(B), (2) any Payments under the second
sentence of Section 4(a)(2), (3) any other cash Payments on a pro rata basis,
and (4) any remaining Payments on a pro rata basis, and, subject to the
foregoing,

-7-



--------------------------------------------------------------------------------



 



shall be made in such a manner as to maximize the economic present value of all
Payments actually made to the Executive, determined by the Accounting Firm as of
the date of the change of control for purposes of Section 280G of the Code using
the discount rate required by Section 280G(d)(4) of the Code.
     (b) All determinations required to be made under this Section 7, including
whether and when Gross-Up Payments are required and the amount of such Gross-Up
Payments, whether and in what manner any Payments are to be reduced pursuant to
the second sentence of Section 7(a), and the assumptions to be utilized in
arriving at such determinations, shall be made by the Accounting Firm, and shall
be binding upon the Company and the Executive, except to the extent the Internal
Revenue Service or a court of competent jurisdiction makes a final and binding
determination inconsistent therewith. The Accounting Firm shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days after receiving notice from the Executive that there has been a Payment or
such earlier time as may be requested by the Company. Any Gross-Up Payment that
becomes due pursuant to this Section 7 shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination, or, if later, at least 20 business days before the Executive is
obligated to pay the related Excise Tax. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Company should have been made (an
“Underpayment”). In the event the Accounting Firm determines that there has been
an Underpayment or the Executive is required to make a payment of any Excise Tax
as a result of a claim described in Section 7(c), then the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

  (1)   give the Company any information reasonably requested by the Company
relating to such claim,     (2)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including without limitation accepting legal representation with respect to such
claim by an attorney reasonably selected by the Company,     (3)   cooperate
with the Company in good faith in order effectively to contest such claim, and  
  (4)   permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
After-Tax basis, for any Excise Tax or Taxes imposed as a result of such

-8-



--------------------------------------------------------------------------------



 



representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 7(c), the Company shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either direct the Executive to pay the Taxes
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company directs the Executive to pay such claim and sue for a refund, the
Company shall remit the amount of such payment to the Executive or to the
appropriate taxing authority on behalf of the Executive, and shall indemnify and
hold the Executive harmless, on an After-Tax basis, from any Excise Tax or Taxes
imposed with respect to such advance or with respect to any imputed income in
connection with such advance; and provided, further, that any extension of the
relevant statute of limitations is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
     (d) If, at any time after receiving a Gross-Up Payment or after the Company
has remitted an amount pursuant to Section 7(c), the Executive receives any
refund of the associated Excise Tax, the Executive shall (subject to the
Company’s having complied with the requirements of Section 7(c), if applicable)
promptly pay to the Company the amount of such refund, together with any
interest paid or credited thereon net of all Taxes applicable thereto. If, after
the Company has remitted an amount pursuant to Section 7(c), a determination is
made that the Executive is not entitled to any refund with respect to such claim
and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then the Executive shall not be required to pay such amount to
the Company, and any Gross-Up Payment owed to the Executive shall be reduced
(but not below zero) by such amount.
     (e) Notwithstanding any other provision of this Section 7, the Company may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding. In addition, the Company shall pay all amounts that it is required
to pay to or on behalf of the Executive under the foregoing provisions of this
Section 7 not later than the end of the calendar year following (1) the calendar
year in which the related Taxes are remitted to the applicable taxing authority,
or (2) in the case of amounts relating to a claim described in Section 7(c) that
does not result in the remittance of any Taxes, the calendar year in which the
claim is finally settled or otherwise resolved.
     (f) Notwithstanding anything in this Section 7 to the contrary, if the
Executive is a “specified employee” within the meaning of Section 409A of the
Code and Treas. Reg. § 1.409A-1(i) (or successor provisions) on his Date of
Termination, then, to the extent required by Section 409A of the Code and Treas.
Reg. § 1.409A-3(i)(2) (or successor provisions), no payment or benefit shall be
provided to the Executive under this Section 7 before the six-month anniversary
of the Executive’s Date of Termination.
     8. Confidential Information. (a) The Executive shall use the Executive’s
best efforts and diligence both during and after employment by the Company and
the Affiliated Companies to

-9-



--------------------------------------------------------------------------------



 



protect the confidential, trade secret and/or proprietary character of all
Confidential Information. The Executive shall not, directly or indirectly, use
(for the Executive or another) or disclose any Confidential Information, for so
long as it shall remain proprietary or protectible as confidential or trade
secret information, except as may be necessary for the performance of the
Executive’s duties with the Company and the Affiliated Companies. The Executive
shall promptly deliver to the Company, at the termination of the Executive’s
employment, or at any other time at the Company’s request, without retaining any
copies, all documents and other material in the Executive’s possession relating,
directly or indirectly, to any Confidential Information.
     (b) Each of the Executive’s obligations in this Section 8 shall also apply
to the confidential, trade secret and proprietary information learned or
acquired by the Executive during the Executive’s employment from others with
whom the Company or any Affiliated Company has a business relationship. The
Executive understands that the Executive is not to disclose to the Company or
any Affiliated Company, or use for its benefit, any of the confidential, trade
secret or proprietary information of others, including any of the Executive’s
former employers.
     (c) In no event shall an asserted violation of the provisions of this
Section 8 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.
     9. Successors. (a) This Agreement is personal to the Executive, and,
without the prior written consent of the Company shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 9(c),
without the prior written consent of the Executive, this Agreement shall not be
assignable by the Company.
     (c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
     10. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified other than by a written agreement that is specifically
identified as an amendment of this Agreement and executed by the Executive and
by an authorized officer of the Company in a single instrument. This Agreement
is intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and shall be administered and interpreted accordingly.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

-10-



--------------------------------------------------------------------------------



 



If to the Executive:
800 North Lindbergh Boulevard
St. Louis, Missouri 63167
If to the Company:
800 North Lindbergh Boulevard
St. Louis, Missouri 63167

Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Taxes as shall be required to be withheld pursuant to any applicable law or
regulation.
     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including without
limitation the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c), shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.
     (f) The Executive and the Company acknowledge that payments made and
benefits provided pursuant to the Agreement may be considered “deferred
compensation” that is subject to Section 409A of the Code, and it may therefore
be necessary to amend the Agreement, within the time period permitted by the
applicable Treasury Regulations, to make changes so as to cause such payments
and benefits not to be considered “deferred compensation” for purposes of
Section 409A of the Code, to cause the provisions of the Agreement to comply
with the requirements of Section 409A of the Code, or a combination thereof, so
as to avoid the imposition of taxes and penalties on the Executive pursuant to
Section 409A of the Code. Compliance may require a six-month delay in severance
or other Change of Control payments. The Executive hereby agrees that the
Company may, without any further consent from the Executive, make any and all
such changes to the Agreement as may be necessary or appropriate to avoid the
imposition of penalties on the Executive pursuant to Section 409A of the Code,
while not substantially reducing the aggregate value to the Executive of the
payments and benefits to, or otherwise adversely affecting the rights of, the
Executive under the Agreement.
     11. Certain Definitions. The following terms shall have the meanings set
forth below for purposes of this Agreement.
     “Accounting Firm” means the certified public accounting firm that was
serving as the Company’s auditors immediately before the date of the Change of
Control.
     “Accrued Obligations” has the meaning set forth in Section 4(a)(1).
     “Affiliated Company” means any company controlled by the Company.

-11-



--------------------------------------------------------------------------------



 



     “After-Tax” means after taking into account all applicable Taxes and Excise
Tax.
     “Agreement” has the meaning set forth in the first paragraph of the
Agreement.
     “Annual Base Salary Amount” has the meaning set forth in Section 2(b)(1).
     “Annual Bonus” has the meaning set forth in Section 2(b)(2).
     “Average Pre-Change-of-Control Annual Bonus” means a bonus amount based
upon the Executive’s average annual bonuses earned for fiscal years beginning
before the date of the Change of Control under the Company’s annual incentive
program as in effect from time to time, calculated as follows. If, as of the
date of the Change of Control, the Executive has been employed by the Company
and the Affiliated Companies and Pharmacia Corporation (formerly known as
Monsanto Company) and its subsidiaries for at least the most recent three full
fiscal years ending on or before the date of the Change of Control, and was
eligible to earn an annual bonus under such programs for each such fiscal year,
then the Average Pre-Change-of-Control Annual Bonus means the average of the
annual bonuses earned by the Executive for each of such fiscal years. If, as of
the date of the Change of Control, the Executive has been employed by the
Company and the Affiliated Companies and Pharmacia Corporation and its
subsidiaries for less than the most recent three full fiscal years ending on or
before the date of the Change of Control, or was not eligible to earn an annual
bonus under such programs for each such fiscal year, then the Average
Pre-Change-of-Control Annual Bonus means the average of the annual bonuses
earned by the Executive for each of such fiscal years for which the Executive
was eligible to earn such an annual bonus. If the Executive earned an annual
bonus under such programs for a period of less than 12 months, the amount of
such annual bonus shall be annualized for purposes of determining the Average
Pre-Change-of-Control Annual Bonus. If the Executive was not eligible to earn
such an annual bonus for any fiscal year ending on or before the date of the
Change of Control, then the Average Pre-Change-of-Control Annual Bonus shall be
deemed to equal the Executive’s target annual bonus as in effect immediately
before the date of the Change of Control.
     “Base Salary” has the meaning set forth in Section 2(b)(1).
     “Board” has the meaning set forth in the second paragraph of this
Agreement.
     “Cause” means (a) the Executive’s willful and continued failure to perform
substantially the Executive’s duties as contemplated by Section 2(a)(1)(A)
(except as a result of the Executive’s incapacity due to physical or mental
illness or injury, or following the Executive’s delivery of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to the Executive by the Board or the Chief Executive Officer of the
Company which specifically identifies the manner in which the Board or Chief
Executive Officer believes that the Executive has not substantially performed
the Executive’s duties, or (b) the Executive’s willful engaging in illegal
conduct or gross misconduct that is materially and demonstrably injurious to the
Company. For purposes of this definition, no act or failure to act on the part
of the Executive shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.
     “Change of Control” means the happening of any of the events described in
subsections (a) through (d) below:

-12-



--------------------------------------------------------------------------------



 



     (a) the acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20 percent or more
of either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company; (B) any acquisition by the Company or a Subsidiary of the Company;
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a Subsidiary of the Company; or (D) any acquisition
pursuant to a transaction that complies with clauses (1), (2) and (3) of
subsection (c) of this definition;
     (b) individuals who, as of the date of the initial public offering of the
common stock of the Company, constitute the Board (the “Incumbent Board”), cease
for any reason to constitute at least a majority of the Board; provided, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;
     (c) consummation of a reorganization, merger, statutory share exchange,
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including without limitation an entity that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding the Company, a
Subsidiary of the Company, any entity resulting from a Business Combination or
any employee benefit plan (or related trust) thereof) beneficially owns,
directly or indirectly, 20 percent or more of the then-outstanding shares of
common stock of the entity resulting from such Business Combination or
20 percent or more of the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors of such
entity, except to the extent that such ownership existed prior to the Business
Combination and (3) at least a majority of the members of the board of directors
(or, for a non-corporate entity, equivalent governing body), of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination;

-13-



--------------------------------------------------------------------------------



 



     (d) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” has the meaning set forth in the first paragraph of this
Agreement, and shall include any successor to the Company pursuant to
Section 9(c).
     “Confidential Information” means (a) all technical and business information
of the Company and the Affiliated Companies, whether patentable or not, which is
of a confidential, trade secret and/or proprietary character and that is either
developed by the Executive (alone or with others) or to which the Executive has
had access during the Executive’s employment, (b) all confidential evaluations,
and (c) the confidential use or non-use by the Company or any Affiliated Company
of technical or business information in the public domain.
     “Date of Termination” means (a) if the Executive’s employment is terminated
as a result of the Executive’s death or Disability, the date on which the
Executive’s termination becomes effective pursuant to Section 3(a), and
(b) otherwise, as defined in Section 3(e).
     “Disability” means the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness or injury that is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.
     “Employment Agreement” means any employment agreement between the Company
or any of the Affiliated Companies that may hereafter be entered into.
     “Executive” has the meaning set forth in the first paragraph of this
Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
     “Good Reason” means the occurrence of any one or more of the following
conditions without the consent of the Executive: (a) any material diminution of
(i) the Executive’s authority, duties or responsibilities; (ii) the authority,
duties or responsibilities of the individual or group to whom the Executive
reports, or (iii) the Executive’s budgetary authority; (b) any material failure
by the Company to comply with any of the provisions of Section 2(a)(1) or
Section 2(b); (c) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or (d) any
failure by the Company to comply with and satisfy Section 9(c).
     “Gross-Up Payment” means an amount such that, after payment by the
Executive of all Taxes and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
     “Individual SERP” means individual agreements between the Executive and the
Company or the Affiliated Companies regarding the provisions of supplemental
retirement benefits such as (but not limited to) post-retirement income and/or
welfare benefits.

-14-



--------------------------------------------------------------------------------



 



     “Notice of Termination” means a written notice of the termination of the
Executive’s employment that (a) indicates the specific termination provision in
this Agreement relied upon, (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(c) specifies the Date of Termination (which shall be not earlier than the date
such notice is given and not later than 30 days thereafter).
     “Other Agreement” means any contract or agreement between the Company or
any of the Affiliated Companies and the Executive, excluding any Employment
Agreement and this Agreement and including without limitation any Individual
SERP.
     “Other Benefits” means any amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any Other Plan or
Other Agreement.
     “Other Plan” means any plan, program, policy or practice provided by the
Company or any of the Affiliated Companies, excluding this Agreement, any
Employment Agreement and any Other Agreements.
     “Parachute Value” of a Payment means the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
     “Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise.
     “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act.
     “Prior Change-of-Control Employment Security Agreement” means the
Change-of-Control Employment Security Agreement dated ______, 200___, between
the Executive and Monsanto Company, as amended as of ______, 200___.
     “Protected Period” has the meaning set forth in the first sentence of
Section 2.
     “Release” has the meaning set forth in Section 4(a).
     “Release Deadline” means the latest business day that is not more than two
months after the end of the calendar year in which the Date of Termination
occurs.
     “Retiree Welfare Benefits” means retiree benefits pursuant to any of the
Specified Welfare Benefits.
     “Retirement Plan” means the Monsanto Company Pension Plan and any successor
thereto, and any other qualified defined benefit retirement plans of the Company
and the Affiliated Companies, in each case to the extent the Executive was
entitled to participate therein immediately before the Date of Termination.
     “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

-15-



--------------------------------------------------------------------------------



 



     “Savings Plans” means the Monsanto Company Savings and Investment Plan,
Savings and Investment Parity Plan, Deferred Payment Plan, and any successors
thereto, and any other qualified and nonqualified defined contribution plans of
the Company and the Affiliated Companies, in each case, to the extent the
Executive was entitled to participate therein immediately before the Date of
Termination.
     “SERP” means the Monsanto Company ERISA Parity Pension Plan, the Monsanto
Company Supplemental Retirement Plan, and any successors thereto, and any other
“top hat,” excess or supplemental defined benefit retirement plans of the
Company and the Affiliated Companies, in each case to the extent the Executive
is entitled to participate therein immediately before the Date of Termination.
     “Severance Period” means the period of [three/two] years beginning on the
Date of Termination.
     “Specified Welfare Benefits” means medical, prescription drug, dental,
vision, disability and life insurance benefits that are substantially comparable
to those that would have been provided to the Executive and the Executive’s
family pursuant to Section 2(b)(4), if the Executive had remained employed by
the Company during the Severance Period. Specified Welfare Benefits shall not
include the benefit of making pre-tax contributions to any cafeteria or flexible
spending plan.
     “Subsidiary” of any entity means any corporation, partnership, joint
venture, limited liability company, or other entity or enterprise of which the
first entity owns or controls, directly or indirectly, 50% or more of the
outstanding shares of stock normally entitled to vote for the election of
directors, or of comparable equity participation and voting power.
     “Taxes” means all federal, state, local and foreign income, excise, social
security and other taxes (other than the Excise Tax and any taxes, interest and
penalties imposed pursuant to Section 409A of the Code) and any associated
interest and penalties.
     “Term of this Agreement” means the period beginning on the date of this
Agreement and ending on the following August 31; provided, however, that
beginning on that August 31, and on each August 31 thereafter, the Term of this
Agreement shall be automatically extended so as to terminate on the first
anniversary of such August 31, unless the Company shall give notice to the
Executive before the immediately preceding July 1 that the Term of this
Agreement shall not be so extended.
     “Underpayment” has the meaning set forth in Section 7(b).

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

            EXECUTIVE
                          MONSANTO COMPANY
      By:                   [Hugh Grant, President and
Chief Executive Officer][Steven C. Mizell,
Senior Vice President, Human Resources]     

-17-



--------------------------------------------------------------------------------



 



Exhibit A
Form of Release
THIS RELEASE MUST BE SIGNED AND RETURNED BY ______, 20___. YOU MAY NOT MAKE ANY
CHANGES TO THIS FORM.
Monsanto Company, on its own behalf and on behalf of its subsidiaries,
affiliates, successors and predecessors (collectively, the “Company”), and I
agree as follows:
(a) Consideration: I will receive the severance pay and benefits provided for in
Section 4(a) of the attached Change-of-Control Employment Security Agreement in
exchange for this Release.
(b) Employment Termination: My employment with the Company has ended and I agree
never to seek employment with the Company or its affiliates in the future.
(c) Claims Released: I represent that I have not been the victim of age
discrimination or any other type of discrimination or wrongful act in connection
with my employment with the Company. Consistent with this, I release the
Company, its current and former subsidiaries and affiliates, and their employees
or agents and related parties from all known or unknown claims, if any, that I
presently could have arising out of my employment with the Company or the
termination of my employment, except (1) Age Discrimination in Employment Act
claims, of which I have none, (2) claims for payments and benefits to which I am
entitled under the attached Change-of-Control Employment Security Agreement and
(3) claims for the Other Benefits (as defined in the attached Change-of-Control
Employment Security Agreement) identified on Schedule I hereto.
(d) Promise Not to File Claims: I promise never to file any lawsuit based on a
released claim and I will withdraw with prejudice any such lawsuit that may
already be pending. I promise never to seek any damages, remedies, or other
relief for myself personally (any right to which I hereby waive) by prosecuting
a charge with any administrative agency with respect to any claim released by
this Release.
READ THIS RELEASE, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING
IT. YOU WILL HAVE UNTIL THE DATE INDICATED IN THE FIRST LINE ABOVE IN WHICH TO
CONSIDER IT. THIS RELEASE INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD CONSULT YOUR ATTORNEY (AT YOUR OWN EXPENSE).
I have carefully read this Release, I fully understand what it means, and I am
entering into it voluntarily.
   

     
 
   
Date
  Signature
 
   
 
   
 
   
 
  Printed Name

-18-